Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00474-CV

                                    Raymond MONTES,
                                        Appellant

                                             v.

                               Rudolfo Buentello MONTES,
                                        Appellee

                From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 19-03-25678-CV
                       Honorable Daniel J. Kindred, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       We ORDER the costs of this appeal assessed against appellant Raymond Montes.

       SIGNED July 28, 2021.

                                              _____________________________
                                              Luz Elena D. Chapa, Justice